Judge Birch
delivered the opinion of the court*
In this case, the circuit court put its declension to treble the damages which were found upon a statutory count in trespass “ On the ground, and for the reason that from the evidence the defendant had probable cause to believe that he was cutting on public land, and not on private property, and therefore not within the spirit of the statute.” We think otherwise, and that the only reason which should be entertained in extenuation of such a trespass, should be in the words of the statute— namely, that the land or the thing was “his own.’’
For this reason the judgment of the circuit court is reversed ; and this court proceeding to render such judgment as the circuit should have given, directs its clerk to enter a judgment herein for the sum of twenty-four dollars, being treble the damages found in the circuit court.